Proceeding to obtain a construction of chapter 62, Public Laws 1927, commonly known as the "Bad Check Law."
From a judgment requiring the defendant to pay a fine of $1 and the costs of the action, he appeals, assigning error.
It is not clear from the record as to how this proceeding came into the Superior Court of Robeson County. A defective warrant, or one which fails to charge any offense under the statute, seems to have been issued by the recorder of the Rowland District, but no return appears on said warrant, and the record shows no trial or judgment in the recorder's court. The case on appeal states that, in the Superior Court, a jury trial was waived and the case submitted on an agreed statement of facts. There was no verdict of any kind, special or otherwise.
The whole proceeding is a nullity as well as an anomaly.
Action dismissed.